FILED
                            NOT FOR PUBLICATION                             SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30154

               Plaintiff - Appellee,             D.C. No. 1:06-cr-00016-RFC

  v.
                                                 MEMORANDUM *
MEDORA NANOFF,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Medora Nanoff appeals from the district court's order denying her 18 U.S.C.

§ 3582(c)(2) motion for a reduced sentence. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Nanoff contends that the district court erred by failing to lower her sentence

in light of Amendment 706 to the United States Sentencing Guidelines. This

contention fails because Nanoff’s sentence was based on a mandatory minimum.

See United States v. Jackson, 577 F.3d 1032, 1034-35 (9th Cir. 2009). Nanoff’s

arguments that her case is distinguishable from Jackson and that United States v.

Auld, 321 F.3d 861 (9th Cir. 2003), has been overruled are also without merit. See

Jackson, 577 F.3d at 1034-35.

      AFFIRMED.




                                          2                                   09-30154